DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/31/2019.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 103/30/2020 and 06/21/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 5,995,805) (hereinafter “Ogasawara”) in view of Camarda et al. (A dynamic bandwidth resource allocation based on neural networks in euroskyway multimedia satellite system, INTERNATION JOURNAL OF COMMUNICATION SYSTEMS, 23 pages, 2003) (hereinafter “Camarda”).
Regarding claim 1, in accordance with Ogasawara reference entirety, Ogasawara teaches a method (Abstract and thereinafter: “allocates communication bandwidth” and FIG. 4 and col. 4, line 49 to col. 7, line 6: “FIG. 4 is a flow chart depicting how control unit 12 allocates bandwidth to calls … satisfying that demand”) comprising: 
	receiving a request for bandwidth in a communications system (FIG. 1), the request being associated with a terminal (FIG. 1; 10 or 11) (FIG. 4; block 40 and col. 4, lines 51-53: "As calls are placed by communication units 11 and 12, control unit 14 receives requests for bandwidth for the calls, at step 40"); 
	accessing data indicating a status (network demand and network supply) of the communication system (FIG. 1) (FIG. 4; blocks 41-42 and col. 4, line 57 to col. 5, line 4: "At step 41, control unit 14 determines present network demand and network supply (i.e., network resource availability) information. At step 42, the control unit 14 retrieves past network demand and supply history information from memory 15. Examples of variables that represent caller demand information used by the present invention include: (1) call frequency for each ground node, (2) call holding times, (3) source and destination nodes for each call, (4) call priority levels, and (5) data and error rate requirements. Examples of network supply variables that can be used by the present invention include: (1) network connectivity, (2) call delay times, (3) satellite link reliabilities, (4) ground link reliabilities, (5) ground node reliabilities, (6) satellite locations, and (7) satellite battery capacities"); 
	
	allocating bandwidth to the terminal based on the one or more outputsFIG. 4; block 48 and col. 6, lines 48-50: "At step 48, control unit 14 then allocates bandwidth to the calls ( or call packets), as determined by decision d*").
	It appears that Ogasawara fails to explicitly further disclose the implementation of a machine learning model and training it to produce output(s) for bandwidth allocation.  Specifically, Ogasawara fails to explicitly disclose the claimed limitations of “in response to receiving the request, providing, as input to a machine learning model, data indicative of (i) a measure of bandwidth requested for the terminal and (ii) the status of the communication system, wherein the machine learning model has been trained to predict an allocation of bandwidth based on data indicative of an amount of data to be transferred; receiving one or more outputs from the machine learning model that indicate an amount of bandwidth to allocate to the terminal.”  However, such limitations lack thereof from Ogasawara’s teaching are well-known in the art and taught by Camarda.
	In an analogous art in the same field of endeavor, Camarda teaches a flexible traffic burstiness predictor for dynamic bandwidth resource allocation based on neural network (Camarda; page 1; SUMMARY, second paragraph) comprising, among other things, the limitations of “in response to receiving the request, providing, as input to a machine learning model, data indicative of (i) a measure of bandwidth requested for the terminal and (ii) the status of the communication system” (Camarda; Figure 3; section 3; THE ADAPTIVE RESOURCE ASSIGNMENT SYSTEM; “The architecture of an adaptive resource assignment system (ARAS) … the burstiness predictor module provides the estimation of the source amount to be required in advance to the system … over a certain monitoring period [7]”).  From such teaching and as depicted in  Figure 3, input (From external source S) is input to Resource Assignment Prediction based on NN (neural network corresponding to “a machine learning model”), “wherein the machine learning model has been trained to predict an allocation of bandwidth based on data indicative of an amount of data to be transferred; receiving one or more outputs from the machine learning model that indicate an amount of bandwidth to allocate to the terminal” (Camarda; also see sections 3, 4.1,4.3 and 5 and figure13: the results show that the estimated bandwidth follows the real one. The NN is a machine learning model trained to predict the bandwidth or capacity needed by users based on a certain status of the network).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement the Camarda’s ARAS architecture of Figure 3 having neural network receiving the input and producing an output for bandwidth allocation into Ogasawara’s method discussed above to arrive the claimed invention.  A motivation for doing so would be to “allow a broadband satellite system to dynamically adapt the resources of provided connections to diversified traffic supported by allowing the resources of each connection to change dynamically” (Camarda;  page 2, first paragraph).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches wherein the communication system comprises a satellite communication system (Ogasawara; FIG. 1 and col. 3, lines 5-6: “FIG. 1 illustrates a satellite-based communication system.” Or Camarda; page 1; Title: “euroskyway multimedia satellite system”).

	Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches wherein the request for bandwidth is a request sent by the terminal (FIG. 1; 10 or 11) (Ogasawara; FIG. 4; block 40 and col. 4, lines 51-53: "As calls are placed by communication units 11 and 12, control unit 14 receives requests for bandwidth for the calls, at step 40". Or Camarda; page 6, first paragraph: “capacity request messages (CRMs)” are transferred between Terminals and the TRM (traffic resource manager)).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement the Camarda’s ARAS architecture of Figure 3 having neural network receiving the input and producing an output for bandwidth allocation into Ogasawara’s method discussed above to arrive the claimed invention for the same rationales applied to base claim as discussed above.
	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches wherein the request for bandwidth is sent by a server sending data to the terminal (Camarda; page 6, first paragraph: “capacity request messages (CRMs)” are transferred between Terminals and the TRM (traffic resource manager)).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement the Camarda’s ARAS architecture of Figure 3 having neural network receiving the input and producing an output for bandwidth allocation into Ogasawara’s method discussed above to arrive the claimed invention for the same rationales applied to base claim as discussed above.
	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches wherein the request comprises an indication of an amount of data transfer backlog for the terminal for each of multiple priority levels (Ogasawara; FIG. 4; blocks 41-42 and col. 4, line 57 to col. 5, line 4: "At step 41, control unit 14 determines present network demand and network supply (i.e., network resource availability) information. At step 42, the control unit 14 retrieves past network demand and supply history information from memory 15. Examples of variables that represent caller demand information used by the present invention include: (1) call frequency for each ground node, (2) call holding times, (3) source and destination nodes for each call, (4) call priority levels, and (5) data and error rate requirements. Examples of network supply variables that can be used by the present invention include: (1) network connectivity, (2) call delay times, (3) satellite link reliabilities, (4) ground link reliabilities, (5) ground node reliabilities, (6) satellite locations, and (7) satellite battery capacities");
allow a broadband satellite system to dynamically adapt the resources of provided connections to diversified traffic supported by allowing the resources of each connection to change dynamically” (Camarda;  page 2, first paragraph).
	Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches wherein allocating bandwidth to the terminal comprises allocating one or more slots in a time division multiple access (TDMA) communication frame (Ogasawara; col. 1, line 34 or line 50-51 or lines 3-25: "DAMA".  DAMA is corresponding to TDMA system in that the bandwidths are allocated in slots.  Or col. 2, lines 37-39: "The communication resources that are allocated are time slots, frequency channels, or a combination of time slots and frequency channels").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement the Camarda’s ARAS architecture of Figure 3 having neural network receiving the input and producing an output for bandwidth allocation into Ogasawara’s method discussed above to arrive the claimed invention.  A motivation for doing so would be to “allow a broadband satellite system to dynamically adapt the resources of provided connections to diversified traffic supported by allowing the resources of each connection to change dynamically” (Camarda;  page 2, first paragraph).
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches wherein the machine learning model comprises at least one of a neural network, a classifier, a decision tree, a support vector machine, a regression model, a nearest neighbor method such as K-means or K-nearest neighbor, a dimensionality reduction algorithm, or a boosting algorithm (Camarda; Figure 3: “NN” and page 6, section 3: "The predictor design is provided by means of Neural Networks (NNs)").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement the Camarda’s ARAS architecture of Figure 3 having neural network receiving the input and producing an output for bandwidth allocation into Ogasawara’s method discussed above to arrive the claimed invention.  A motivation for doing so would be to “allow a broadband satellite system to dynamically adapt the resources of provided connections to diversified traffic supported by allowing the resources of each connection to change dynamically” (Camarda;  page 2, first paragraph).
	Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches determining a number of terminals or a processor utilization; and determining that the number of terminals or the processor utilization exceeds a threshold; wherein allocating bandwidth to the Camarda; page 12; section 4.2; Performance metrics: “In the performance metrics we introduce the resource utilization factors which will be used in the next sections. For the fixed scheme based on a buffer with threshold () we define the utilization factor FB: This scheme is based on two bandwidth levels: if the buffer is filled under its threshold (used_capacity)ɸ then the assigned bandwidth corresponds to the buffer threshold Ly; if the buffer is filled over its threshold (used_capacity)B, the assigned bandwidth is equal to the full buffer capacity LB … satellite terminal capacity.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement the Camarda’s ARAS architecture of Figure 3 having neural network receiving the input and producing an output for bandwidth allocation into Ogasawara’s method discussed above to arrive the claimed invention.  A motivation for doing so would be to “allow a broadband satellite system to dynamically adapt the resources of provided connections to diversified traffic supported by allowing the resources of each connection to change dynamically” (Camarda;  page 2, first paragraph).
	Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches wherein the machine learning model is provided at least one of a priority of data to be transferred, a type of data to be transferred, a bandwidth limit associated with the terminal, a terminal or an error correction rate (Camarda; page 12, section 4.1; Traffic source: “The source data utilized for our analysis consist of portions of video streams codified with the MPEG-1 video standard compression [12, 13]. The particular type of compression adopted generates a Variable Bit Rate (VBR) type of traffic, in which there is a high variability between adjacent frames of the video stream. Each of the video frames is transmitted in a constant time interval, depending on the transmission rate ... it will be marked as 0..”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement the Camarda’s ARAS architecture of Figure 3 having neural network receiving the input and producing an output for bandwidth allocation into Ogasawara’s method discussed above to arrive the claimed invention.  A motivation for doing so would be to “allow a broadband satellite system to dynamically adapt the resources of provided connections to diversified traffic supported by allowing the resources of each connection to change dynamically” (Camarda;  page 2, first paragraph).
	Regarding claim 10, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches providing, to the terminal, an indication of the amount of bandwidth to allocate to the terminal (Camarda; page 11: "The neural network produces a prediction system which, starting from the analysis of the feature vector in the appropriate feature space, makes the final decision about the event providing the indication of the amount of resource request which will be dynamically assigned." Or page 13; section 4.2: “This scheme is based on two bandwidth levels: if the buffer is filled under its threshold (used_capacity)ɸ then the assigned bandwidth corresponds to the buffer threshold Ly; if the buffer is filled over its threshold (used_capacity)B, the assigned bandwidth is equal to the full buffer capacity LB … satellite terminal capacity.”.
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement the Camarda’s ARAS architecture of Figure 3 having neural network receiving the input and producing an output for bandwidth allocation into Ogasawara’s method discussed above to arrive the claimed invention.  A motivation for doing so would be to “allow a broadband satellite system to dynamically adapt the resources of provided connections to diversified traffic supported by allowing the resources of each connection to change dynamically” (Camarda;  page 2, first paragraph).
	Regarding claim 11, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches wherein the data indicating the status of the communication system comprises data indicating current demand or throughput of the system (Camarda; page 11: "The neural network produces a prediction system which, starting from the analysis of the feature vector in the appropriate feature space, makes the final decision about the event providing the indication of the amount of resource request which will be dynamically assigned.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed allow a broadband satellite system to dynamically adapt the resources of provided connections to diversified traffic supported by allowing the resources of each connection to change dynamically” (Camarda;  page 2, first paragraph).
	Regarding claim 12, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches wherein the data indicating the status of the communication system comprises data indicating prior demand or throughput of the system (Camarda; page 11: "The neural network produces a prediction system which, starting from the analysis of the feature vector in the appropriate feature space, makes the final decision about the event providing the indication of the amount of resource request which will be dynamically assigned.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement the Camarda’s ARAS architecture of Figure 3 having neural network receiving the input and producing an output for bandwidth allocation into Ogasawara’s method discussed above to arrive the claimed invention.  A motivation for doing so would be to “allow a broadband satellite system to dynamically adapt the resources of provided connections to diversified traffic supported by allowing the resources of each connection to change dynamically” (Camarda;  page 2, first paragraph).
	Regarding claim 13, in addition to features recited in base claim 1 (see rationales discussed above), Ogasawara in view of Camarda also teaches wherein the data indicating the status of the communication system comprises a data transfer capacity or an available bandwidth of the communication system (Camarda; page 11: "The neural network produces a prediction system which, starting from the analysis of the feature vector in the appropriate feature space, makes the final decision about the event providing the indication of the amount of resource request which will be dynamically assigned.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement the Camarda’s ARAS architecture of Figure 3 having neural network receiving the input and producing an output for bandwidth allocation into Ogasawara’s method discussed above to arrive the claimed invention.  A motivation for doing so would be to “allow a broadband satellite system to dynamically adapt the resources of provided connections to diversified traffic supported by allowing the resources of each connection to change dynamically” (Camarda;  page 2, first paragraph).
	As per claim 14, the claim calls for implementing of method steps of method claim 1 into instructions stored thereon one or more non-transitory machine-readable media.  Thus, it is deemed obvious over Ogasawara in view of Camarda for the same rationales applied to method claim 1 as discussed above.


Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arora et al. (US 10,594,027).
Tayrac et al. (US 2016/0088627).
Valdivia et al. (US 2003/0027522).
Zaifman et al. (US 10,902,287).
Baker et al. (GB 2,582,165).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.








/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 28, 2021